Scott, Carter and Dunn, JJ., specially concurring: We agree to the conclusion reached by the foregoing opinion, but we think that opinion erroneously gives the impression that the usual presumption which arises where there is a fiduciary relation and the dominant party secures from the dependent party a gift, bequest or devise of property does not obtain unless the confidential relation is an ordinary, technical, fiduciary relation, such as that of guardian and ward, attorney and client, etc. In Thomas v. Whitney, 186 Ill. 225, the following language was quoted with approval: “Certain transactions are presumed, on grounds of public policy, to be the result of undue influence. Such transactions are generally those occurring between persons in some relation of confidence, one toward another. The presence of such relationship creates a presumption of influence, which can generally be rebutted by proof that the parties dealt as strangers, at arm’s length; that no unfairness was used, and that facts in the knowledge of the one in the position of influence, affecting the rnatter, were communicated to the other.” “Nothing can tend more to produce confusion and inaccuracy in the discussion of the subject (undue influence) than the treatment of actual' undue influence and fiduciary relation as though they constituted one and the same doctrine.” “The term ‘fiduciary’ or ‘confidential relation,’ as used in this connection, is a very broad one. It has been said that it exists and that relief is granted in all cases in which influence has been acquired and abused, in which confidence has been reposed and betrayed. The origin of the confidence and the source of the influence are immaterial. The rule embraces both technical fiduciary relations and those informal relations which exist whenever one man trusts in and relies upon another. The only question is, does such a relation in fact exist?” This court in that case then continued as follows: “Transactions between a party and one bearing a fiduciary relation to him are upon his motion prima facie voidable upon grounds of public policy, and the burthen of proof, the fiduciary relation being established, is upon the . one receiving the benefit to show an absence of undue influence by establishing the fact that the party acted upon competent and independent advice of another or such other facts as will satisfy the court that the dealing was at arm’s length, or he must show that the transaction was had in the most perfect good faith on his part and was equitable and just between the parties, or, as some of the authorities say, that it was beneficial to the other party.” The law has been so held by this court in many subsequent decisions, among which are the following: Weston v. Teufel, 213 Ill. 291; Leonard v. Burtle, 226 id. 422; Morgan v. Owens, 228 id. 598.